*160The opinion of the court was delivered by
Redfield, J.
In this case two prosecutors joined in putting the bond in suit. After the cause came into the county court, the plaintiff moved to amend the declaration, by assigning breaches anew. This leave was granted, and when the new declaration was filed, it was in the name of one of the prosecutors only. For this reason the defendants moved to dismiss it, and the county court sustained the motion, or, in other words, refused to suffer any such amendment.
Whether that court could have allowed any such amendment, is a question not now before us. They clearly had power, in their discretion, to refuse it. All amendments rest in the discretion of the court where the case is pending, so far as the amendment asked is of that character which may be made consistent with the rules of law. It is never a ground of writ of error for a court to refuse any thing resting in discretion. If a court should grant an amendment improperly, i. e. in a case where, by the rules of law, the matter was not amendable, it would be ground of error, but not when théy refuse an amendment which they might have allowed. Judgment affirmed.